Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryobi 10 inch table saw model no RTS12T operators’ manual dated 05/13/2019, (hereinafter referred to as “Ryobi”). 
Regarding claim 1, Ryobi discloses a table saw (Fig. 2) comprising: a work surface having a forward edge (Figs 2 and 3, saw table surface shown, Fig. 2 shows forward edge at front rail and rip scale), where the forward edge denotes the front of the saw (Fig. 2, note: front of saw is covered by blade guard, facing forward edge at rip scale); a blade (Fig. 18) configured to extend above the work surface (Figs 18 and 57) and to spin around an axis oriented generally parallel to the forward edge of the work surface (Fig. 58 and Fig. 14); a base supporting the work surface and blade (Fig. 2 and 3, a tubular frame structure supporting work surface and blade), where the base has a frame member at the front of the saw (Fig. 2 and Fig. 3, and Fig.  21 shows a portion of the tubular frame structure at front of the saw facing the height/bevel adjusting handwheel and switch assembly); a stand supporting the base (Fig. 6, outer leg assembly I and inner leg assembly J and feet G, assembled shown in Fig. 9, and supporting base in Fig. 10), where the stand includes a first pair of legs joined to pivot and a second pair of legs joined to pivot (Fig. 9 shows two pairs of legs (see also Fig. 6) joined to pivot by “spread the legs” described in page 16, and indicated by two way arrowed line in Fig. 9), where pivoting the first and second pairs of legs causes the stand to fold (Fig. 9 has indicated by two way arrowed line, and referring to page 16, it is implied that “unspreading” the leg would be folding the legs, and legs are joined and pivotable by leg stand bolts and fastened by hex nuts in Fig. 7) , where the stand further includes first and second rails (Fig. 7: two outer leg assemblies are first and second rails) supported by the first and second pairs of legs (Fig. 7, supported by inner leg assemblies), where the first and second rails connect the first and second pairs of legs (Figs 7 and 9), and where the first and second rails are positioned in a horizontal plane (Fig. 10,  rails positioned in horizontal plane as front edge of table); and a securing mechanism (Fig. 10, sets of carriage bolts and wing nuts attach the outer leg assemblies /rail to the tubular frame of table saw) attached to the first rail between the first and second pairs of legs (Fig. 10), where the securing mechanism secures the frame member to the stand at the front of the saw (Fig. 10 and Fig. 2, front of saw is covered by blade guard, facing forward edge at rip scale, a pair of carriage bolts and wing nuts are attached at opposite ends at front of saw).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryobi 10 inch table saw model no RTS12T operators’ manual dated 05/13/2019, (hereinafter referred to as “Ryobi”) in view of Budziszek (US 20220057021A1, hereinafter referred to as “Budziszek”). 

Regarding claim 2, Ryobi fails to disclose where the securing mechanism is configured to pivot about an axis of rotation perpendicular to the horizontal plane, where the securing mechanism is configured to be pivoted by hand without the use of tools, where pivoting the securing mechanism less than 360 degrees secures the frame member to the stand.  
However, Budziszek and Ryobi combined teach the following: where the securing mechanism (Figs 2, 7 and 8, first and second attachment devices 130a, 130b; Fig. 10 hook member 440) is configured to pivot about an axis of rotation perpendicular to the horizontal plane (Fig. 10, hook member 440, [0058]: hook member 440 rotatable 90 degrees relative to base member 540; [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration, see also Figs 1 and 2), where the securing mechanism is configured to be pivoted by hand without the use of tools (Fig. 10, according to the structure of the hook member 440 alongside the description that hook member is designed to be rotatable in [0058], it is implicit that hook member 440 and attachment devices 130a, 130b are rotatable at least 90 degrees by hand without requiring tool as discussed in [0060] lines 4-6: “quick and easy process”), where pivoting the securing mechanism less than 360 degrees secures the frame member to the stand ([0048]: first attachment device 130a oriented in engaged configuration, and embodiment of Fig. 10 shows the hook member 440 in engaged configuration; [0058]: hook member 440 rotatable 90 degrees relative to base member 540, to secure brace pipe 280 or tubular frame member of Ryobi; Ryobi: Fig. 10 and Fig. 2, a pair of carriage bolts and wing nuts are attached at opposite ends at front of saw, securing frame member to stand). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the securing mechanism of carriage bolts and wing nuts of Ryobi by the securing mechanism of Budziszek (hook member) based on the following rationales: (a)  MPEP 2141.01(a) recites in part: “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” (emphasis added in bold).   Because the need address by instant application for achieving easier and faster securing of the foldable stand to the tubular frames of table saw, provides sufficient reason for combining the elements in the manner claimed taken from Budziszek for the sake of achieving easier and faster attachment/securing of tubular frame, i.e. brace pipe, using securing mechanism of hook member in embodiment of Fig. 10 of Budziszek, that easily rotatably transition between locked and unlocked configurations;  (b) because it is apparent that the mounting of the table saw to the stand as taught by Ryobi in Fig 10 is time consuming and tedious process, by requiring to tighten all 4 sets of carriage bolts to wing nuts to mount legs to tubular frame of table saw, therefore, there would be motivation to find more convenient time-saving solution, such as by adopting quick and easy rotating hook member (securing mechanism) to switch between engaged and disengaged configurations, as offered by Budziszek.  Furthermore, the curved shape of the tubular frame rails of Ryobi matches curved shape at the bottom of the hook member 440 of Budziszek, so as to be sufficient to accommodate the contour of the tubular frame of the Ryobi, allowing more evenly securing to the hook member.   

Regarding claim 3, Ryobi alone fails to disclose where the securing mechanism includes two arms pivotally attached to the first rail, and a locking assembly operable by a user to pivot the two arms.
However, Budziszek and Ryobi combined teach the following: where the 20securing mechanism (Fig. 10, 440) includes two arms (Fig. 10, two arms 474) pivotally attached to the first rail (Figs 7 and 8 show arms 474 rotatable and pivotably attached to the brace pipe 280, which can be replaced by the tubular frame structure of the rail/ outer leg assembly of Ryobi), and a locking assembly operable by a user to pivot the two arms (Budziszek: [0058]: hook member 440 rotatable 90 degrees relative to base member 540; [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration, see also Figs 1 and 2; note: hook member 440 and attachments 130a, 130b taught by Budziszek are different versions/species of the same element/genus, and thus share various common features, and thus for the sake of brevity, redundancies are omitted, the fastener 630, the set screw 632 can be the locking assembly, see Fig. 9, for keeping the hook member 440 / attachment 130a, 130b in the locked position, see also Fig. 8). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as follow:  Lifshitz (US 9371954B2) discloses a folding work bench frame with latchable bar releasable from catch.  Filseth (US 20150069191A1) discloses a foldable portable tubular stand. Schmidt (US 4192480) discloses a folding stand.  Chang (US 9186736) discloses a collapsible stand for table saw.  Shiel (US 20210229195) discloses a table saw with table extension and movable legs. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632      

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632